Citation Nr: 0726522	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder.

2.  Entitlement to service connection for occupational 
disease from chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker

INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's claims file reveals that the 
veteran requested a Video Conference hearing which has not 
been conducted.  Accordingly, this matter is not ready for 
appellate disposition.

The veteran was scheduled to attend a Video Conference 
hearing at the Cleveland, Ohio RO on June 19, 2007.  In May 
2007 and June 2007, letters were mailed to the veteran 
acknowledging his pending hearing request.  The veteran did 
not attend his scheduled hearing.  On June 25, 2007, the 
Board received a fax from the Cleveland RO stating that the 
May 2007 notice of the veteran's scheduled hearing was 
returned as undeliverable.  The Board notes that, in November 
2006, the veteran submitted a change of address form.  The 
May 2007 and June 2007 notices were not mailed to the proper 
address, as indicated by the veteran in his submission of 
November 2006.

Although the veteran's representative stated, in a letter 
dated March 21, 2007, that the veteran's case is ready for 
certification to the Board, there is no indication in the 
record that the Video Conference hearing request has been 
withdrawn.


Accordingly, this case is remanded to the RO for the 
following action:

Schedule the veteran for a Video 
Conference hearing at the Cleveland, Ohio 
VARO.  The veteran and his representative 
should be notified of the date and time 
of the hearing, and the notification 
should be mailed to the correct address.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

